DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. Figures. 1-6 and 14
II. Figures. 1-6 and 15
III. Figures. 1-6 and 16
IV. Figures. 1-6 and 17
V. Figures. 1-6 and 18
VI. Figures. 40-43
VII. Figures. 40-42 and 46
VIII. Figures. 40-42 and 47
IX. Figures. 40-42 and 48
X. Figures. 40-42 and 49
XI. Figures. 40-42 and 50
The species are independent or distinct because species I has the redistribution layer with five vias being overlapped each other and being within the vertical projection of the rim of the conductive unit (see Figs. 2, 5 and 14) while species II has the redistribution layer with five vias being contacting each other at the edge and being within the vertical projection of the rim of the conductive unit that is different from species I (see Figs. 2, 5 and 15) and while species III has the redistribution layer with two vias being contacting each other at the edge and being outside the vertical projection of the rim of the conductive unit that is different from species I and II (see Figs. 2, 5 and 16); while species IV has the redistribution layer with two vias being overlapping each other within the vertical projection of the rim of the conductive unit and eight other vias are within the vertical projection of the conductive unit that is different from species I, II and III (see Figs. 2, 5 and 17) ;while species V has the redistribution layer with metal layer is implemented beneath the conductive unit and metal trace is connected to the metal layer that is different from species I, II, III and IV (see Figs. 2, 5 and 18); while species VI has the redistribution layer with conductive via having two symmetrical oval opening on the annular flange that is different from species I, II, III, IV and V (see Figs. 40-43); while species VII has the redistribution layer with conductive via having two pairs of symmetrical oval openings on the annular flange that is different from species I, II, III, IV, V and VI (see Figs. 40-42 and 46); while species VIII has the redistribution layer with conductive via having two pairs of symmetrical rectangular opening on the annular flange that is different from species I, II, III, IV, VI, and VII (see Figs. 40-42 and 47); while species IX has the redistribution layer with conductive via having one pairs of symmetrical rectangular opening and one pair of symmetrical trapezoidal opening on the annular flange that is different from species I, II, III, IV, VI, VII and VIII (see Figs. 40-42 and 48); while species X has the redistribution layer with conductive via having one pair of symmetrical rectangular opening and one pair of tapered curved symmetrical opening on the annular flange that is different from species I, II, III, IV, VI, VII and IX (see Figs. 40-42 and 49); while species XI has the redistribution layer with conductive via having discontinuous arc-shaped opening on the annular flange that is different from species I, II, III, IV, VI, VII, VIII, IX and X (see Figs. 40-42 and 50). In addition, these species are not obvious variants of each other based on the current record.
Upon election of invention species I, II, III, IV, V, VI, VII, VIII, IX, X or XI the applicant is further required under 35 U.S.C. 121 to elect on of the following disclosed sub-structure species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable: 
(A) Figures. 19-21 and 22
(B) Figures. 19-21 and 23
(C) Figures. 19-21 and 24
(D) Figures. 19-21 and 25
(E) Figures. 19-21 and 27
The species are independent or distinct because sub-structure species (A) has a horizontal shift between the die edge and the outer edge of the insulating layer (see Fig. 22) while sub-structure species B has a molding material is filled between the front surface of the redistribution structure and the molding material surrounds upper portions of the conductive pillars that is different from sub-structure species (B) (see Fig. 23) while sub-structure species (C) has the insulating layer has an outwardly curved surface and an upper surface of the passivation layer is in direct contact with the molding material that is different from sub-structure species (A) and (B) (see Fig. 24) while sub-structure species (D) has the insulating layer has an outwardly curved surface the outwardly curved surface is in direct contact with the molding material and the outwardly curved surface has an outermost point and the outermost point is not located on an interface between the insulating layer and the passivation layer and the outermost point is not located on an interface the insulating layer and the front surface of the redistribution structure and the outermost point is not vertically aligned with the edge of the passivation layer that is different from sub-structure species (A), (B) and (C) (see Fig. 25) while sub-structure species € has the insulating layer has an inwardly curved surface and the inwardly curved surface has an outermost point and the outermost point is located on a boundary between the inwardly curved surface and the upper surface of the passivation layer that is different from sub-structure species (A), (B), (C) and (D) (see Fig. 26). In addition, these species are not obvious variants of each other based on the current record.
Furthermore, upon election of invention species I, II, III, IV, V, VI, VII, VIII, IX, X or XI the applicant is further required under 35 U.S.C. 121 to elect on of the following disclosed sub-structure species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable: 
(a) Figures. 19-20 and 28-29
(b) Figures. 19-20, 28 and 30
(c) Figures. 19-20, 28 and 31
The species are independent or distinct because sub-structure species (a) has the power ground areas is formed by a mesh type metal layer. The power ground area has a metal plane with a plurality of holes or slits (see Fig. 29) while sub-structure species (b) has each of the metal components is a polygon. In some embodiments, the metal components are hexagons that is different from sub-structure species (a) (see Fig. 30) while sub-structure species (c) has the power ground area has a plurality of holes the width or diameter of most of the holes are greater than the width of metal traces the metal traces form boundaries and inner lines of each of the power ground areas that is different sub-structure species (a) and (b) (see Fig. 31). In addition, these species are not obvious variants of each other based on the current record.
Furthermore, upon election of invention species I, II, III, IV, V, VI, VII, VIII, IX, X or XI the applicant is further required under 35 U.S.C. 121 to elect on of the following disclosed sub-structure species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable: 
(d) Figures. 33-35
(e) Figures. 33-34, 36
(f) Figures. 33-34, 37-38
The species are independent or distinct because sub-structure species (d) has metal post with oval shape (see Fig. 35) while sub-structure species (e) has the metal post with two end portion wider than the middle portion that is different from sub-structure species (d) (see Figs. 36-37) while sub-structure species (f) has metal post with additional solder bump underneath that is different from sub-structure species (d) and (e) (see Fig. 37). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the Species have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the Species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one Species would not likely be applicable to another Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/
Primary Examiner, Art Unit 2818